Citation Nr: 1501915	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  04-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent, effective from October 1, 2003, and a rating in excess of 60 percent, effective from February 18, 2005, for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from May 1955 to January 1974.

In a June 2002 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida originally granted service connection for squamous cell carcinoma of the larynx and assigned a 100 percent rating from May 2, 2002.  In February 2003, the RO proposed to reduce the disability rating to non-compensable.  In a March 2003 letter, the Veteran indicated that he did not agree with that action; however, since the action had not been taken, that correspondence was not a Notice of Disagreement (NOD).  In July 2003, the RO reduced the disability rating to non-compensable effective October 1, 2003.  The Veteran submitted an NOD to that decision.  The RO thereafter increased the disability rating to 10 percent effective October 2, 2003.  See April 2004 rating decision.  The Veteran perfected an appeal to the Board of Veterans' Appeals (Board) all actions. 

The case was remanded by the Board to the RO for additional development in January 2007 and November 2007.  In September 2008, the Board issued a decision which found that the reduction in the rating for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, from 100 percent to 10 percent, was proper, and denied a rating in excess of 10 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.  The Veteran filed a timely notice of appeal with the U.S. Court of Appeals for Veterans Claims (Court).  Thereafter, the parties filed a Joint Motion for Remand (JMR).  In November 2009, the Court granted the JMR, vacated the Board's September 2008 decision, and remanded the case for readjudication in compliance with the Joint Motion.  In April 2010, the Board again remanded this matter to the RO.

In a September 2011 rating decision, the RO granted service connection for scars on the neck, as residuals of the service-connected partial hemilaryngectomy, and assigned a separate 10 percent rating, effective from May 2, 2002.  That matter was not appealed.  The RO also granted a 30 percent rating, effective from October 1, 2003, and 50 percent rating, effective from November 29, 2005, for the service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.  The Veteran continued his appeal for higher ratings for the service-connected partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx.  

In August 2013, the Board determined that the reduction in the rating for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx from 100 percent to 30 percent, effective from October 1, 2003, was proper; that prior to February 18, 2005, the criteria for a rating in excess of 30 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, had not been met; and that from February 18, 2005, the criteria for a rating of 60 percent for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, had been met.  

The Veteran then appealed the issue of entitlement to a rating in excess of 30 percent, effective from October 1, 2003, and a rating in excess of 60 percent, effective from February 18, 2005, for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, to include on an extraschedular basis, to the Court.  Pursuant to an August 2014 JMR, the Court, in an August 2014 Order, vacated the Board's decision with respect to that matter only and remanded that matter to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR essentially stated that the Veteran's claim for higher ratings during the two time periods indicated (in excess of 30 percent, effective from October 1, 2003, and a rating in excess of 60 percent, effective from February 18, 2005) should be considered for extraschedular ratings due to symptoms not encompassed by the rating criteria for his disability.  

The Veteran contends that the Veteran's additional symptoms for extraschedular ratings included significant interarytenoid edema, see September 2003 VA treatment report; constant coughing and throat clearing as well as laryngopharyngeal reflux, see December 2003 VA treatment report; weight loss due to problems swallowing, see January 2004 VA treatment report; throat pain at rest and on swallowing, see March 2004 VA treatment report; leukoplakia, see April 2004 and August 2004 VA treatment reports; dysphasia and chronic inflammation, see August 2004 VA vocal cord biopsy report; marked post-cricoid edema, see October 2004 VA treatment report; as well as a constant choking sensation.  

The Board finds also that the Veteran should be afforded a VA examination.  Accordingly, the Veteran should be examined then referred for a possible extraschedular rating.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected laryngeal disability.  The examiner should review the record prior to examination.  The examiner should specifically determine if the Veteran has a constant inability to communicate.  The examiner should also identify any other symptoms and manifestations.  

2.  Submit the claim for a rating in excess of 30 percent, effective from October 1, 2003, and a rating in excess of 60 percent, effective from February 18, 2005, for partial left hemilaryngectomy, residual of squamous cell carcinoma of the larynx, to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms as follows should be specifically considered with regard to an extraschedular rating: significant interarytenoid edema, see September 2003 VA treatment report; constant coughing and throat clearing as well as laryngopharyngeal reflux, see December 2003 VA treatment report; weight loss due to problems swallowing, see January 2004 VA treatment report; throat pain at rest and on swallowing, see March 2004 VA treatment report; leukoplakia, see April 2004 and August 2004 VA treatment reports; dysphasia and chronic inflammation, see August 2004 VA vocal cord biopsy report; marked post-cricoid edema, see October 2004 VA treatment report; as well as a constant choking sensation.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

